Citation Nr: 0733434	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 04-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim for service connection for a low back 
disorder. 

2. Entitlement to service connection for a neck and upper 
back disorder. 

3. Entitlement to an increased (compensable) rating for 
residuals, left clavicle fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
February 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Juan, Puerco Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits now sought on 
appeal. 

Effective September 1992, the veteran is in receipt of a 100 
percent schedular evaluation for schizophrenia. 

In February 2007, the Board remanded the claim to schedule a 
videoconference hearing. In April 2007, the veteran cancelled 
his videoconference hearing request. 

The Board presently REMANDS the veteran's claim for an 
increased disability rating for the residuals of a left 
clavicle fracture to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law. VA will notify the veteran if further action 
is required on his part.

The petition to reopen the claim of service connection for a 
low back disorder, and the claim of service connection for a 
neck and upper back disorder are ready for appellate review. 


FINDINGS OF FACT

1. The Board denied service connection for a low back 
disorder in April 2000. 

2. Evidence received since the April 2000 Board decision does 
not raise a reasonable possibility of substantiating the 
claim. 

3. There is no competent medical evidence that links a neck 
and upper back disorder to active service. 


CONCLUSIONS OF LAW

1. The decision of the Board in April 2000 denying service 
connection for a low back disorder is final. 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.156 (2007). 

2. The evidence submitted since the Board's April 2000 
decision to deny the claim for service connection for a low 
back disorder is not new and material and the claim for this 
benefit is not reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2007). 

3. A back disorder was not incurred in, or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I. Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). VCAA notice errors 
(either in timing or content) are presumed prejudicial, but 
VA can proceed with adjudication if it can show that the 
error did not affect the essential fairness of the 
adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007). By letter dated in April 2003, the veteran 
was advised in accordance with the VCAA, prior to the 
June 2003 rating decision and in accordance with the specific 
requirements of C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits to be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in May 
2007. No additional evidence was presented, and the Board has 
proceeded to adjudicate the claims. Since the preponderance 
of the evidence is not in favor of his claims on appeal, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records and a private x-ray 
report. There are no known additional records to obtain. 

Specifically with regard to the veteran's attempt to reopen a 
claim of service connection for a back disorder, because the 
application is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach). 

A hearing was offered, and the veteran submitted a statement 
in April 2007, that he no longer wanted a hearing. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide theses claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claims.


 The Petition to Reopen the Claim of Service Connection for a 
Low Back Disorder

Under the applicable legal criteria, the April 2000 decision 
of the Board finding no competent medical evidence of record 
establishing a current low back disorder nor a nexus between 
a post-service diagnosis of lumbosacral strain and reported 
findings of low back muscle spasms in service, is final, and 
it cannot be modified unless evidence presented in support of 
the claim is both "new and material" and warrants a 
reopening and reviewing of the former disposition of the 
claim. 38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 
Vet. App, 140, 145 (1991). When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108. 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined. Wakeford v. Brown, 8 Vet. 
App. 237 (1995). 

Specifically, under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decisionmakers. 
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Evidence submitted since the April 2000 Board decision 
includes VA outpatient treatment records from February to 
March 2003, and a private x-ray report dated April 2003. 

The February and March 2003 VA outpatient treatment records, 
although new in the sense that they post-date the last denial 
of the claim, are not material to reopening the claim for low 
back disorder. This evidence relates specifically to 
treatment for the veteran's service-connected schizophrenia. 
While the records also indicate chronic low back pain when 
discussing past medical history, there is no competent 
medical opinion which links the veteran's low back disorder 
and an event or injury during the veteran's active service. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). 

The April 2000 x-ray report from Jacobo Ramos, MD, is also 
new but not material to reopening the veteran's claim. This 
evidence, not previously before the Board, is  new. However, 
the evidence is related to the veteran's cervical spine, 
dorsal spine, and left shoulder and clavicle. None of the x-
ray finding relate to the veteran's low back. Therefore, this 
evidence although new, is not material, as it does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim. 

In sum, the evidence submitted since the April 2000 Board 
decision does not directly relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disorder. Therefore, the petition to reopen the 
claim for service connection for a low back disorder is 
denied.


 Service Connection - Neck and Upper Back Disorder

The veteran asserted that service connection is warranted for 
a neck and upper back disorder. He maintains that this 
condition occurred while on active duty. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The veteran's service medical records showed no findings, 
treatment, or diagnosis, of a neck or upper back condition. 
Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

Since the veteran's discharge from active duty due to 
schizophrenia, there are no treatment related to the 
veteran's claimed neck ad upper back condition. The veteran's 
claims folder is replete with medical evidence. However, that 
medical evidence is primarily with regard to the veteran's 
service connected psychiatric disability. An April 2000 x-ray 
report showed a possible radiculopathy at the C4-C5 left side 
and bilaterally, C5-C6 levels. The only association of the 
veteran's neck and upper back disorder to active service is 
the veteran's assertion of such. The veteran's contention 
regarding the etiology of his disability is not probative, 
since as a layperson, he is not competent to provide medical 
opinions that otherwise require medical expertise. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With no evidence in service showing a neck and upper back 
disorder and no medical evidence of record linking a neck and 
upper back disorder to his period of active service, service 
connection for a neck and upper back disorder is not shown. 
Because the preponderance of the evidence is against the 
claim, the appeal is denied. 


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder, is denied. 

Service connection for neck ad upper back disorder is denied. 


REMAND

The Board has determined that additional development of the 
veteran's claim for an increased disability rating for a left 
clavicle fracture is required. 

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
2 (1992); see also Jones v. Brown, 7 Vet. App. 134 (1994). 

The VCAA has not altered this well-established law. Pursuant 
to the duty to assist, the veteran will be afforded a VA 
medical examination. 

Accordingly, the claim for an increased disability rating for 
the residuals of a left clavicle fracture is REMANDED to the 
RO/AMC for the following actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO should afford the veteran a 
medical examination, to be conducted by a 
qualified physician, to ascertain the 
residuals of the service-connected a left 
clavicle fracture. The veteran's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand. The examiner must 
state findings as to whether there is (a) 
impairment of function of contiguous 
joints; (b) malunion; (c) nonunion and 
with or without loose movement, or; (d) 
dislocation of the left clavicle. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event 
that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


